Citation Nr: 1744551	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication taken for service-connected disabilities.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a March 2015 hearing.  A transcript of that hearing is of record.

The Board remanded the claims for further development in June 2015 and December 2015.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  Erectile dysfunction was not manifest in service, or within one year of separation from active service, and is not otherwise shown to have developed as a result of an established event, injury, or disease during active service.

2.  The preponderance of the evidence is against a finding that the erectile dysfunction disability was caused, or aggravated beyond its natural progression, by medication taken for service-connected disabilities.

3.  The Veteran's loss of use of a creative organ is not the result of any service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an award of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2007 and August 2008.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in December 2016.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that taken together, the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).

The Veteran contends that erectile dysfunction was caused or aggravated by service-connected disabilities, specifically medications taken for service-connected diabetes and heart disabilities.  At a March 2015 hearing, the Veteran testified that beta blockers and other blood pressure medications he was prescribed for a heart condition in 2001 started the erectile dysfunction.  The Veteran stated that the problem was compounded in 2007 after he started medication for diabetes.  The Veteran stated he had never seen a urologist for the erectile dysfunction, and that no doctor had given him an indication of the cause.

The Board notes that service medical records are silent as to any complaints, treatment, or diagnosis of erectile dysfunction.  The Veteran does not contend that erectile dysfunction is directly related to service.

At a January 2012 VA examination for diabetes, the examiner stated that erectile dysfunction was less likely than not due to diagnosed diabetes mellitus.  In a May 2012 VA medical opinion, the examiner stated that erectile dysfunction was less likely than not aggravated by diabetes mellitus.  The examiner stated there was no objective evidence to support the claim that erectile dysfunction was aggravated by the diabetes.

At a July 2015 VA examination, the Veteran reported he had erectile dysfunction since the 1990s.  The Veteran also reported that he had tried hormone replacement and the medication Viagra, but neither had worked for him.   The examiner diagnosed erectile dysfunction.  The examiner noted that the Veteran stated he was diagnosed with erectile dysfunction in the 1990s, prior to the 2001 myocardial infarction.  The examiner also noted that the Veteran was diagnosed with diabetes in 2006.  The examiner stated that the etiology of the erectile dysfunction was hypogonadism, diagnosed prior to 1999.  The examiner opined that the erectile dysfunction was not caused by service-connected coronary artery disease or diabetes mellitus.  The examiner reasoned that the hypogonadism had been diagnosed prior to the heart diagnosis in 2001 and prior to the diabetes diagnosis in 2006.  Further, there was no medical evidence that coronary artery disease was causally associated with hypogonadism causing erectile dysfunction.  The examiner also stated that there was no evidence that the blood pressure medication that the Veteran was taking was causally related to low testosterone. 

At a December 2016 VA examination, the examiner noted the Veteran was diagnosed with erectile dysfunction in 1998.  The Veteran reported he had his first experience with erectile dysfunction in 2001 after a heart attack.  The Veteran believed that the medications he was taking affected him, but also reported that erectile function was "pretty much gone" in 2001.  The examiner diagnosed erectile dysfunction due to hypogonadism, and noted the cause of hypogonadism was unknown.  The examiner opined that the hypogonadism was not related to service.  The examiner explained that there were no complaints, treatment, or diagnoses of erectile dysfunction in service.  Further, the examiner stated that the hypogonadism was diagnosed in 1998, approximately 25 years after the Veteran separated from service, and therefore no direct nexus could be made.  Regarding secondary nexus, the examiner opined that the erectile dysfunction was not proximately due to or caused by service-connected coronary artery disease or diabetes mellitus, to include medications prescribed for treatment of the disabilities.  The examiner explained that erectile dysfunction was first evidenced in 1998, prior to the diagnosis and treatment for both the coronary artery disease and diabetes.  

Regarding aggravation, the examiner opined that the erectile dysfunction was not aggravated by service-connected diabetes mellitus or coronary artery disease, including medications prescribed for treatment of the disabilities.  The examiner explained that the Veteran reported that erectile function was "pretty much gone" by the time the Veteran had an onset of diabetes, and so there was nothing to aggravate at that point.  The examiner stated that the erectile dysfunction was most likely due to the hypogonadism diagnosed in 1998, which was untreated at the time of the diabetes diagnosis.  There was no evidence that the Veteran's testosterone level dropped lower after diagnosis and treatment of diabetes.  Regarding the coronary artery disease, the examiner noted complaints of erectile dysfunction after diagnosis and treatment of the coronary artery disease.  However, the examiner noted that the medical record was absent for evidence that the erectile dysfunction was worse after diagnosis and treatment for coronary artery disease.  The examiner explained that while traditionally beta blockers had been thought to be related to erectile dysfunction, they were actually not.  Further, the examiner stated that there was ample evidence in the record that the Veteran was not taking his medications as prescribed, and so any side effects due to medication would have resolved during those periods, which the record did not show.  Finally, the examiner noted that there was no evidence that the Veteran's testosterone levels dropped, that is to say that the hypogonadism was aggravated, after diagnosis or treatment for coronary artery disease.

The Board finds that service connection for erectile dysfunction is not warranted.  While the Veteran has erectile dysfunction, the preponderance of the evidence is against a finding of a nexus between the disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against such a finding.  Although the Veteran reported the erectile dysfunction began in 2001, the medical records first noted erectile dysfunction in 1998, when the Veteran was diagnosed with hypogonadism.  The Veteran was not diagnosed with coronary artery disease or diabetes until years after erectile dysfunction first appeared.  The December 2016 VA examiner explicitly opined that the erectile dysfunction was most likely related to hypogonadism , and that the hypogonadism was less likely than not related to service.  The examiner also explicitly opined that erectile dysfunction was not caused or aggravated by service-connected coronary artery disease and diabetes mellitus, including medications for either disability.  The December 2016 examiner reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's erectile dysfunction disability was related to medications taken for coronary artery disease and diabetes.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the statements of the Veteran regarding the onset of the erectile dysfunction, and finds the Veteran competent to report symptoms of erectile dysfunction as that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's statements about the onset of the erectile dysfunction.  The Veteran has not submitted any contrary objective evidence suggesting that the erectile dysfunction was caused or aggravated by service, or by other service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for erectile dysfunction, to include as secondary to a service-connected coronary artery disease and diabetes mellitus disabilities, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

The Veteran also contends that he is entitled to special monthly compensation due to the loss of use of a creative organ as a result of the erectile dysfunction.  While the Veteran has erectile dysfunction, the Board has found that erectile dysfunction is not service-connected.  VA examiners concluded that the erectile dysfunction was a result of non-service-connected hypogonadism.  No examiner or other provider has attributed erectile dysfunction to any service-connected disabilities, or to any medications for service-connected disabilities.  Therefore, the Board finds that entitlement to special monthly compensation for loss of use of a creative organ is not warranted.  38 C.F.R. § 3.350 (2016).  


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is denied.

Entitlement to special monthly compensation based upon loss of use of a creative organ is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


